DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 are indefinite because of the following deficiencies of claim 1:
The claims are indefinite because it is not clear how a medium be loaded with pressure.
The claims are further indefinite and could not be properly understood how in a release position, the changeover valve releases, by way of the supply connector and the nozzle connector, the first connection between the high-pressure accumulator and the impulse nozzle, when the claim recites that a nozzle connector and a high-pressure accumulator connector are configured to selectively establish a first connection between the high-pressure accumulator and the impulse nozzle.

It is also not clear how in a charge position the changeover valve releases, by way of the high- pressure accumulator connector and the supply connector, the second connection between the high-pressure accumulator and the first medium source, when the claim recites that a feed connector is configured to establish a second connection between the high- pressure accumulator and a first medium source.
It appears that the claims recite contradictive requirements.
Thereby it is not clear what structure is required.

The claims are further indefinite because the term “the supply connector” in claim 1 lacks proper antecedent basis.

The claims are further indefinite and could not be properly understood because the scope of the term “releases” in claim 1 is not clear.
What is required by the recitation that the valve “releases” a connection.
Is this term used to recite that the valve establish the connection, or the term is used to recite that the valve prevents the connection.

Further, the claims are indefinite because it is not at which conditions or position of the valve the supply connector can be loaded with the accumulator pressure of the high- pressure accumulator and/or the high-pressure accumulator connector is loaded with the pressure of the first medium source.

The claim is further indefinite because the term “the medium source” lacks proper antecedent basis.

Claim 6 is further indefinite because it appears that it contradict to claim 1 with respect to the connection between the high pressure accumulator and the first medium source.
The claim is further indefinite because it is not clear what is required by “configured to block in the direction of the first medium source”. Blocking of what is referenced? Further, the term “the direction of the first medium source” lacks proper antecedent basis. 

Claim 7 is further indefinite because it is not clear what is referenced as “the changeover valve loaded with the high pressure”. The term “the high pressure lacks proper antecedent basis”. It appears that the claim is incomplete for omitting a structure to load the changeover valve with the high pressure.

Claim 14 is further indefinite because it is not clear what is required by the recitation that “the first medium source is configured to supply an air suspension system or like pneumatic system in the vehicle”.
First, it is not clear what the first medium source is configured to supply.


Claim 15 is indefinite because it is not clear what structure is required by the recitation that “the compressed-air system the second medium source serves another primary purpose and/or for supplying a screen washing system or like cleaning system in the vehicle”.
Further, it is not clear “supplying” of what to the screen washing system is referenced.
Further, it is not clear what is referenced as “a screen washing system or like cleaning system in the vehicle”.

Claims 17-18 are indefinite because the term “the changeover valve” in claim 17 lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 17-18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US 2013/00927758).
Tanaka et al teaches a method as claimed. The method comprises bombarding as claimed. See at least Figures 1, 3A-B, 11, 13, 20, 21, 22 and the related description.
Claim(s) 17-18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galera et al (US 2017/0313286).
Galera et al teaches a method as claimed. The method comprises bombarding as claimed. See at least Figures 1-18 and the related description, especially Figures 9, 10 and the related description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hassinger (US 3,915,385).
The claims are indefinite, recite contradictive requirements and could not be properly understood.
Please, see the analysis in the rejections made under 35 USC 112 provided above.
Hassinger teaches an apparatus for cleaning the surfaces with different mediums. Hassinger also teaches a vehicle equipped with such apparatus.
The apparatus comprises nozzles, connectors, solenoid valve, check valve, high pressure accumulator, and liquid medium source. See at least Figures 1 and 4 and the related description. 
In view of the indefiniteness of the claims it is believed that the claims are either anticipated or obvious over the teaching of Hassinger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to devices and methods for cleaning surfaces of in the vehicles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711